Citation Nr: 0809788	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-38 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
disability, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The veteran's appeal was previously before the Board in June 
2007, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.

This case was advanced on the docket upon motion of the 
appellant.  See 38 C.F.R. § 20.900(c) (2007).

The Board notes that in a September 2007 rating decision, the 
RO granted the veteran service connection for lumbosacral 
strain, also claimed as arthritis of the back.  In the same 
rating decision, the RO also granted the veteran entitlement 
to individual unemployability.  Accordingly, these issues are 
no longer on appeal before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the current 50 percent evaluation 
assigned for his bilateral hearing loss disability does not 
accurately reflect the severity of his condition.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  

In this regard, the Board notes that pursuant to the June 
2007 remand directives, the veteran was afforded a VA 
audiological examination in August 2007 to determine the 
current level of severity of his bilateral hearing loss 
disability.  The results of the August 2007 VA examination 
revealed average puretone threshold values for the right and 
left ear of 0 dB.  Speech recognition testing resulted in 
thresholds for speech of 65 and 60 dB HL for the right and 
left ears, respectively.  The examiner noted that pure-tone 
air and bone conduction thresholds were measured, but not 
reported due to poor intertest reliability.  The average 
pure-tone thresholds were approximately 20 dB higher than the 
SRT.  Tympanometry was within normal limits and ipsilateral 
acoustic reflexes were present at 500 Hz, bilaterally, and at 
1000 Hz in the left ear.  

The examiner noted that due to the poor intertest reliability 
between the veteran's ability to recognize speech and his 
ability to hear pure tones, he was not able to diagnose the 
type or degree of hearing loss present.  In light of the non-
determinative nature of this opinion, the Board has also 
found it to be inadequate for adjudication purposes.  
Accordingly, the Board is of the opinion that further 
development of the record is required to obtain an 
appropriate medical opinion.  

Also, due to the poor intertest reliability noted in the 
August 2007 examination report, consideration should be given 
to asking the examiner to certify whether use of the speech 
discrimination test to rate the veteran's hearing loss 
disability is not appropriate.  See 38 C.F.R. § 4.85(c).

Also, the Board in June 2007 asked that the results of any 
audiometric testing performed for the veteran during his 
November 2005 VA audiological evaluation be obtained and 
associated with the claims folder.  The claims folder 
contains a note that no November 2005 audio report was 
available in CAPRI; however, this does not necessarily 
indicate that the report does not exist.  Given the 
difficulty in obtaining valid audiometric test results from 
the veteran, as indicated by the report of the August 2007 VA 
examination, attempts should be made to obtain the November 
2005 audiometric test results until it is determined that the 
record does not exist or that further attempts to obtain this 
record would be futile.  See 38 C.F.R. § 3.159(c)(2).

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  Make arrangements for the veteran to 
be afforded a VA audiological examination 
to assess the severity of his service- 
connected bilateral hearing loss 
disability.  Send the veteran's claims 
folder, which should include a copy of 
this REMAND, to the examiner.  The opinion 
should indicate whether the claims folder 
was available and reviewed.  The examiner 
should be asked to certify whether there 
are inconsistent speech discrimination 
scores that would make it inappropriate to 
use the speech discrimination test to rate 
the veteran's hearing loss disability 
(thus leading to rating the hearing loss 
disability by the use of the puretone 
threshold average alone).  See 38 C.F.R. 
§ 4.85(c).  Also, the examiner should be 
asked to identify the reason(s) for the 
inability to obtain reliable test results 
from the veteran.

2.  Obtain the report of any audiometric 
testing performed for the veteran during 
his November 2005 VA audiological 
evaluation and associate it with the 
claims folder.  Efforts to obtain this 
report should continue until it is 
determined that the record does not exist 
or that further attempts to obtain this 
record would be futile.  See 38 C.F.R. 
§ 3.159(c)(2).  If the report is not 
associated with the claims folder, 
document the decision that led to the 
cessation of attempts to obtain the 
record.

3.  After completing the above, 
readjudicate the issue on appeal based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



